380 F.2d 735
Eduard FALKS, Appellant,v.Willis H. SNYDER et al., Appellees.
No. 21092.
United States Court of Appeals Ninth Circuit.
July 7, 1967.

John C. Dierking, Jr., Arriola, Bohn & Gayle, Allen A. Sekt, Agana, Guam, Arriola, Bohn & Gayle, San Francisco, Cal., for appellant.
Harold W. Burnett, Atty. Gen., Richard D. Magee, Deputy Atty. Gen., Agana, Guam, for appellees.
Before POPE, JERTBERG, and BROWNING, Circuit Judges.
PER CURIAM:


1
Having examined the record and the briefs of counsel, we are satisfied that appellant failed to discharge his burden of showing that the by-law of the Guam Memorial Hospital specifying the requirements for appointment to its medical staff were arbitrary, capricious, discriminatory, or beyond the authority of the Board of Trustees.


2
The judgment is therefore affirmed.